





TRANSITION AGREEMENT
This Transition Agreement (the “Agreement”) is entered into on this 8th day of
September, 2016, by and between PulteGroup, Inc., a Michigan corporation, and
Richard J. Dugas, Jr. (the “Executive”). Unless the context indicates otherwise,
the term “Company” means and includes PulteGroup, Inc., its successors, assigns,
parents, subsidiaries, divisions and/or affiliates (whether incorporated or
unincorporated), all of its related entities, and all of the past and present
directors, officers, trustees, agents and employees of each.
WHEREAS, the Executive currently serves as the Chairman and Chief Executive
Officer of the Company and a member of its Board of Directors (the “Board”) and
as a director and officer of certain subsidiaries and affiliates of the Company;
and
WHEREAS, the Company and the Executive desire to set forth herein their mutual
agreement with respect to all matters relating to Executive’s retirement from
the position of Chief Executive Officer of the Company and the Executive’s
continued service as Executive Chairman of the Company.
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Executive hereby agree as follows:
1. Transition.


(a) Transition Period. The Executive shall continue in his current positions of
Chairman and Chief Executive Officer of the Company and as a director and
officer of certain subsidiaries and affiliates of the Company through the
appointment of the Executive’s successor to the position of Chief Executive
Officer (the “Transition Date”). On the Transition Date, the Executive shall
relinquish the duties of Chief Executive Officer of the Company and any
positions held by the Executive in any subsidiaries or affiliates of the Company
other than his position as a director of the Company. Executive shall serve as
the Company’s Executive Chairman and as a director of the Company until the
Company’s 2017 annual meeting of shareholders (the “Separation Date”). The
Company and Executive agree that, while serving as the Company’s Executive
Chairman, the Executive shall remain an employee of the Company.


(b) Transition Services. During the period between the Transition Date and the
Separation Date, the Executive shall hold the position of Executive Chairman and
shall perform such duties as are customarily associated with such position and
shall also perform such other duties as may be reasonably requested by the
Company’s Chief Executive Officer and/or Board, which other duties may include,
but not be limited to consulting with, and providing transition advice to,
Executive’s successor upon request of Executive’s successor.


2. Compensation and Benefits.


(a) General. Subject to the Executive’s execution, non-revocation and compliance
with this Agreement and Executive’s continued employment from the date of this
Agreement through the Separation Date, the Executive shall continue to receive
through the Separation Date compensation and benefits at the levels he receives
as of the date of this Agreement provided that it is understood that (i)





--------------------------------------------------------------------------------





Executive’s annual base salary for this period shall be $1,200,000, (ii)
Executive shall remain eligible to receive the amount earned, if any, for the
2014-2016 performance cycle granted pursuant to the Company’s Long-Term
Incentive Program (“LTI Program”) under the Company’s 2013 Senior Management
Incentive Plan (“Incentive Plan”), with such amount determined based on the
Company’s actual performance during the 2014-2016 performance cycle, and (iii)
to the extent that the Compensation Committee of the Board (the “Compensation
Committee”) grants restricted shares or restricted share units to the Company’s
“named executive officers” (as determined based on the Company’s definitive
proxy statement filed in connection with the Company’s 2016 annual meeting of
shareholders), the Executive shall be entitled to a grant of restricted shares
or restricted share units having a grant date fair market value consistent with
the Company’s past practices, with the form of award consistent with the
Company’s standard form of award agreement but cliff-vesting in February 2020
notwithstanding the continued service-based vesting requirements set forth in
the Company’s standard form of award agreement.


(b) Benefits Subject to Supplemental Release. Subject to the terms of this
Agreement, the Executive’s continued employment from the date of this Agreement
through the Separation Date and provided that Executive signs and returns this
Agreement to the Company within 21 days after Executive’s receipt thereof and
signs and returns to the Company the Supplemental Release attached as Exhibit A
to this Agreement (the “Supplemental Release”) within 21 days after (but not
before) the Separation Date, and does not revoke this Agreement or the
Supplemental Release in accordance with Section 9 below or Section 1 of the
Supplemental Release, Executive shall receive (i) Executive’s 2016 annual bonus,
if any, granted under the Incentive Plan, the payment of which shall be
dependent on the attainment of the performance goals established by the
Compensation Committee for 2016 and payable no later than March 15, 2017, (ii)
Executive’s 2017 annual bonus, if any, granted under the Incentive Plan, which
shall be granted with a target opportunity consistent with the 2016 bonus
opportunity granted to Executive and prorated for the period of service during
2017 in which Executive serves as Chairman, with the payment, if any, dependent
on the attainment of the performance goals established by the Compensation
Committee for 2017 and payable no later than March 15, 2018, (iii) Executive
shall remain eligible to receive the prorated amounts earned, if any, for the
2015-2017 and 2016-2018 performance cycles granted pursuant to the LTIP Program
under the Incentive Plan, with such amounts determined based on the Company’s
actual performance during the applicable performance cycles and prorated for the
period of service during the performance period in which Executive was employed
by the Company, and (iv) any restricted share or restricted share unit awards
that remain outstanding as of the Separation Date shall continue to vest in
accordance with the service-based vesting schedule set forth in the award
agreements. Notwithstanding the foregoing, if the Supplemental Release does not
become effective, the Executive shall promptly return (but in any event no later
than 60 days following the Separation Date), the gross amount of the 2016 annual
bonus to the Company and the Executive hereby agrees that the Company may deduct
any portion of the 2016 annual bonus that remains unpaid from any amounts due
from the Company to the Executive to the maximum extent permitted by applicable
law.


(c) No Other Compensation or Benefits. Other than the amounts specifically
described in this Agreement, Executive agrees that Executive shall receive no
other compensation for services to the Company. For the avoidance of doubt,
Executive shall not be eligible to receive a 2017-2019 performance cycle grant
under the LTI Program or be eligible to receive benefits under the PulteGroup,
Inc. Executive Severance Policy or the PulteGroup, Inc. Retirement Policy.


3. Company Property; Expenses. From the Transition Date through the Separation
Date, the Company will provide an office and secretarial support for Executive
as needed. On or prior to the Separation Date, Executive shall return to the
Company all documents and other property belonging to the Company, including
items such as keys, phone, credit cards, and computers or other devices which





--------------------------------------------------------------------------------





have not already been returned by Executive and receipt acknowledged by the
Company. Executive agrees not to make or retain any copies, electronic or
otherwise, of the Company’s confidential information, as defined below.
Executive also agrees to complete the Protection of Electronic Company
Information Certification Form (attached) within five days of the Separation
Date.


The parties agree that the Company’s obligation to pay the benefits set forth in
Section 2 is contingent upon Executive timely returning all property and signing
the Protection of Electronic Company Information Certification Form (attached).
Executive agrees to submit any claim for reimbursable expenses within five days
of the Separation Date or Executive waives any claim for expenses.
4. Cooperation in Investigations and Litigation. In the event the Company
becomes involved in investigations, audits or inquiries, tax examinations or
legal proceedings of any nature, related directly or indirectly to events which
occurred during Executive’s employment and about which Executive has personal
knowledge, Executive agrees that Executive shall, at any future time, be
available upon reasonable notice from the Company, with or without subpoena, to
answer discovery requests, give depositions, or testify, with respect to matters
of which Executive has or may have knowledge as a result of or in connection
with Executive’s employment relationship with the Company. In performing
Executive’s obligations under this Section 4 to testify or otherwise provide
information, Executive agrees that Executive shall truthfully, forthrightly, and
completely provide the information requested. Executive further agrees that
Executive shall not be compensated in any way by the Company for Executive’s
cooperation with the Company in connection with any litigation or other activity
covered by this Section 4 except that Executive shall be reimbursed as permitted
by law for any reasonable expenses that Executive incurs in providing testimony
or other assistance to the Company under this Section 4. If Executive is (i)
specifically made aware of any non-public proceedings or non-public matters
related to the Company, (ii) requested in writing by a third party to provide
non-public information regarding the Company, or (iii) called by a third party
as a witness to testify in any matter related to the Company, Executive shall
promptly notify the Company to give it a reasonable opportunity to respond;
provided, however, that nothing in this section is intended, or shall be
construed, to limit Executive’s ability to initiate communications directly
with, or to respond to any inquiry from, or provide testimony before, the SEC,
FINRA, any other self-regulatory organization or any other state or federal
regulatory authority.


5. Non-Competition and Non-Solicitation. Executive acknowledges and agrees that
during Executive’s employment by the Company and for two (2) years after the
Separation Date, Executive will not accept employment with, or become an
independent contractor to, or consult or perform services for, any person or
entity that engages in new home construction (directly or indirectly) in
competition with the Company without prior written consent of the Company.
Executive further agrees that for two (2) years after the Separation Date,
Executive will not, directly or indirectly, at any time: (i) solicit, attempt to
hire, or facilitate in any way the hiring of any person who is then employed by
or is a consultant to Company, or who was employed by or was a consultant to
Company at any time during the twelve months before the Separation Date; (ii)
encourage any such person to terminate his or her employment or consultation
with Company; or (iii) solicit any person or entity that within the year before
the date of such solicitation, was a customer of Company, or whose identity
Executive learned by virtue of Executive’s employment with Company, to perform
or provide home-building services or products for such customer of a
substantially similar nature to those services performed or products provided by
Company to its customers during the term of Executive’s employment.
Executive agrees that these post-employment covenants are reasonable and will
not unreasonably interfere with Executive’s ability to earn a living. The
parties desire to give effect to the provisions set forth in the
Non-Competition, Non-Solicitation and confidentiality sections set forth herein
to the full extent allowed by law and in the event any court or arbitrator
determines that the above-stated restrictions are unlawful or





--------------------------------------------------------------------------------





unenforceable, said court or arbitrator shall be requested by Executive and the
Company to recast such restrictions to the maximum extent enforceable. The
parties agree that a violation of these provisions shall result in irreparable
harm and that should Executive violate them, the Company shall be entitled to
immediate and permanent injunctive relief in Oakland County Circuit Court or the
United States District Court for the Eastern District of Michigan without
needing to post a bond. Additionally, the provisions of this Agreement shall be
binding upon Executive and Executive’s heirs, executors, administrators and
other legal representatives.
6. Non-disparagement. Executive shall not disparage the Company, its agents or
employees in any manner during or following Executive’s employment with the
Company. Executive shall not publish, communicate, post or blog disparaging or
confidential information about the Company.


7. Indemnification. Nothing in this Agreement is intended to affect any
obligation the Company may have under applicable law or its governing documents
to indemnify Executive.


8. Confidentiality. Executive shall maintain for all time as confidential, and
shall not directly or indirectly use and/or disclose in any manner, any of the
following types of information of the Company: any information that is not
generally known in the trade and industry and that the Company considers to be
of a confidential or proprietary nature including but not limited to all
research and work related to the execution of treasury and financial strategies,
reporting and planning, compliance, financial analysis and associated financial
information, value creation and other initiatives such as business
methodologies, business plans (including land), pricing, customers, marketing,
sales methods, information systems, consultants, vendors, products, personnel
information, attorney/client communication and/or trade secrets; provided,
however, nothing contained in this Agreement shall be construed, to limit
Executive’s ability to initiate communications directly with, or to respond to
any inquiry from, or provide testimony before, the SEC, FINRA, any other
self-regulatory organization or any other state or federal regulatory authority.


Executive agrees that, upon request by the Company, for a period of two years
following the termination of Executive’s employment, Executive shall promptly
and fully respond to reasonable inquiries about the identity of Executive’s
subsequent employer or consulting relationship, including the identity of the
employer or contractor, description of job duties, work location, reporting
relationships, and any other information necessary to assess Executive’s
compliance with the Non-Competition, Non-Solicitation and confidentiality
provisions in this Agreement, as well as reasonably cooperate in any
investigations regarding Executive’s possession and/or use of confidential
information or trade secrets. The Company shall maintain for all time any
information provided by Executive as confidential, and shall not directly or
indirectly use and/or disclose in any manner the information obtained from
Executive to satisfy Company’s request.
Executive agrees that the Company shall be entitled to an immediate temporary
restraining order or injunction for a violation of the Non-Competition,
Non-Solicitation or the confidentiality provisions set forth herein.
Nothing in this Agreement is intended to discourage Executive from reporting any
theft of trade secrets to the appropriate government official pursuant to the
Defend Trade Secrets Act of 2016 (“DTSA”) or other applicable state or federal
law. Additionally, under the DTSA, a trade secret may be disclosed to report a
suspected violation of law and/or in an anti-retaliation lawsuit, as follows :
(1) An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that: (A)
is made (i) in confidence to a Federal, State, or local government





--------------------------------------------------------------------------------





official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. (2) An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual: (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order. Nothing in this Agreement shall
limit, curtail or diminish the Company’s statutory rights under the DTSA, any
applicable state law regarding trade secrets or common law
9. Release. Except as specifically set forth above, in consideration of the
benefits set forth in Section 2, Executive waives all rights and claims
Executive may have for any personal or monetary relief including salary, bonus,
deferred compensation, severance pay, equity, commissions or other employee
benefits or compensation arising from Executive’s employment with the Company,
or the termination of Executive’s employment with the Company. Nothing in this
Agreement shall be construed as an admission of any liability by the Company.


In exchange for and in consideration of all the benefits set forth in Section 2,
Executive hereby fully and forever releases the Company from any and all actions
or claims for personal or monetary relief by Executive, known or unknown,
foreseen or unforeseen, arising out of Executive’s employment with the Company
or the termination of Executive’s employment with the Company, including, but
not limited to, any claims and actions for or in tort, contract, discrimination,
wrongful discharge, and/or arising under Title VII of the Civil Rights Act of
1964, the Older Workers Benefits Protection Act, the Age Discrimination in
Employment Act of 1967 (as amended), the Americans with Disabilities Act, the
Worker Adjustment and Retraining Notification Act, and any other federal, state,
or local statutes, law or rules, or any types of damages, wages, costs, or
relief otherwise available to Executive. Executive agrees that, except as set
forth herein, Executive is giving up the right to pursue any administrative and
legal claims against the Company. This provision does not release claims for:
(a) compensation for illness or injury or medical expenses under any workers’
compensation statute; (b) health benefits under any law or policy or plan
currently maintained by the Company that provides for health insurance
continuation or conversion rights; or (c) any claim that cannot be waived or
released by private agreement.
Nothing in this Agreement shall be construed to prohibit Executive from filing a
charge with or participating in any investigation or proceeding conducted by the
Equal Employment Opportunity Commission, National Labor Relations Board, or
comparable state or local agency. Notwithstanding the foregoing paragraph,
Executive agrees to waive any right to recover monetary damages in any charge,
complaint or lawsuit against the Company filed by Executive or by anyone else on
Executive’s behalf.
In exchange for and in consideration of all the benefits set forth in Section
2(b), Executive hereby fully and forever releases the Company (as well as the
fiduciaries and administrators of any employee benefit plans (the “Plans”)
sponsored by the Company), from any and all actions or claims for personal or
monetary relief by Executive, known or unknown, foreseen or unforeseen, that
stem from or are related to the administration of the Plans and arising under
ERISA, 29 U.S.C. §§ 1001-1461. Executive agrees that this release of claims
specifically includes any and all claims that might be brought in an individual
or derivative capacity on behalf of the Plans under 29 U.S.C. §§ 1132(a)(2), as
well as any claims for “other appropriate equitable relief” under 29 U.S.C. §§
1132(a)(3). This release does not apply to any claims under 29 U.S.C. §§
1132(a)(1)(B) for benefits accrued under any Plan but unpaid as





--------------------------------------------------------------------------------





of the date of this Agreement, which remain subject to and governed by the terms
and conditions of the Plans.
Executive also agrees that: (a) Executive has been properly paid for all hours
worked; (b) Executive has not suffered any on the job injury for which Executive
has not already filed a claim; and (c) Executive has been properly provided any
leaves of absence because of Executive’s health condition or a family member’s
health condition.
Executive has twenty-one (21) days from the date Executive receives this
Agreement to consider whether to sign this Agreement. In the event Executive
signs this Agreement, Executive has an additional period of seven (7) days from
the execution date in which to revoke this Agreement in writing. This Agreement
does not become effective or enforceable until this revocation period has
expired. No payments will be made to Executive or on Executive’s behalf under
this Agreement until this revocation period has expired or, if applicable, the
revocation period set forth in the Supplemental Release has expired. Executive
is advised to consult an attorney prior to executing this Agreement or the
Supplemental Release. Except as provided for in the Supplemental Release,
Executive understands that Executive is not waiving any claims that arise in the
future. Executive acknowledges that the consideration paid pursuant to this
Agreement is more than Executive would have otherwise been legally entitled to
receive and that such consideration is adequate consideration for the agreements
and covenants contained herein.
Executive understands that nothing in this Agreement is intended to interfere
with or deter (i) Executive’s right to challenge the above waiver of an Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”) claim or state
law age discrimination claim as not knowing or voluntary, or (ii) Executive’s
right to file an ADEA charge or ADEA complaint or state law age discrimination
complaint or charge with the Equal Employment Opportunity Commission or any
state discrimination agency or commission as a result of the above release not
being knowing or voluntary, or (iii) Executive’s right to participate in any
investigation or proceeding conducted by those agencies. Further, Executive
understands that (x) nothing in this Agreement would require Executive to tender
back the money received under this Agreement if Executive seeks to challenge the
validity of the above ADEA or state law age discrimination waiver, (y) Executive
does not agree to ratify any ADEA or state law age discrimination waiver that
fails to comply with the Older Workers Benefit Protection Act (“OWBPA”) by
retaining the money received under this Agreement, and (z) nothing in this
Agreement is intended to require the payment of damages, attorneys’ fees or
costs to the Company should Executive challenge the waiver of an ADEA or state
law age discrimination claim or file an ADEA or state law age discrimination
claim, except as authorized by federal or state law.
10. Miscellaneous.


(a) Assignment. Neither the Company nor the Executive may assign this Agreement,
except that the Company’s obligations hereunder shall be binding legal
obligations of any successor to all or substantially all of the Company’s
business by purchase, merger, consolidation, or otherwise, and the Company will
require any such successor to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.


(b) Executive Assignment. Executive represents and warrants that Executive has
the sole right and exclusive authority to execute this Agreement and the
Supplemental Release; that Executive has not sold, signed, transferred, conveyed
or otherwise disposed of any claim or demand relating to any matter covered in
this Agreement; that the provisions of this Agreement shall be binding upon
Executive





--------------------------------------------------------------------------------





and Executive’s heirs, executors, administrators and other legal
representatives; that Executive has not relied upon any promise or
representation that is not contained within this Agreement; and that the
obligations imposed upon Executive in this Agreement shall not prevent Executive
from earning a satisfactory livelihood. If any provision of this Agreement shall
be held invalid or unenforceable, such invalidity or unenforceability shall
attach only to such provision and shall not in any manner affect or render
invalid or unenforceable any other provision of this Agreement and this
Agreement shall be carried out as if any such invalid or unenforceable provision
were not contained herein.


(c) Entire Agreement. This Agreement contains the entire understanding between
the Company and Executive relating to the subject matter hereof and supersedes
any contrary provision in any other document, including any prior employment
agreement, offer letter or memorandum of understanding between Executive and the
Company, whether written or oral.


(d) Applicable Law. This Agreement shall be construed and interpreted pursuant
to the internal laws of the State of Michigan, without regard to principles of
conflicts of laws. The terms and exclusions of the Company’s Alternative Dispute
Resolution Policy apply to any and all disputes under this Agreement.


(e) Benefits Unfunded. All rights of Executive and his spouse or any other
beneficiary under this Agreement shall at all times be entirely unfunded and no
provision shall at any time be made with respect to segregating any assets of
the Executive for payment of any amounts due hereunder, and neither the
Executive nor his spouse or any other beneficiary shall have any interest in or
rights against any specific assets of the Company, and the Executive and his
spouse or any other beneficiary shall have only the rights of a general
unsecured creditor of the Company.


(f) Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of any other provisions or
conditions at the same time or at any prior or subsequent time.
(g) Section 409A Compliance. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and shall be interpreted and construed consistently with such
intent. The payments to Executive pursuant to this Agreement are also intended
to be exempt from Section 409A of the Code to the maximum extent possible, under
either the separation pay exemption pursuant to Treasury regulation
§1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury regulation
§1.409A-1(b)(4), and for this purpose each payment shall be considered a
separate payment. Any payment hereunder that is treated as deferred compensation
subject to Section 409A shall be paid in compliance with Section 409A and shall
not be deferred or accelerated in violation of Section 409A. In the event that
the terms of this Agreement would subject Executive to taxes or penalties under
Section 409A of the Code (“409A Penalties”), the Company and Executive shall
cooperate diligently to amend the terms of this Agreement to avoid such 409A
Penalties, to the extent possible; provided that in no event shall the Company
be responsible for any 409A Penalties that arise in connection with any amounts
payable under this Agreement. Notwithstanding anything herein to the contrary,
the Company and Executive agree that the services to be provided by Executive
pursuant to this Agreement are expected to exceed more than 20% of the average
level of services performed by the Executive for the Company and its affiliated
“service recipients” (within the meaning of Treasury regulation §1.409A-1(h)(3))
over the immediately preceding 36-month period. Notwithstanding any other
provision in this Agreement, if Executive is a “specified employee,” as defined
in Section 409A of the Code, as of the date of Executive’s separation from
service (within the meaning of Section 409A of the Code), then to the extent any
amount payable under this Agreement (i) constitutes the





--------------------------------------------------------------------------------





payment of nonqualified deferred compensation, within the meaning of Section
409A of the Code, (ii) is payable upon Executive’s separation from service and
(iii) under the terms of this Agreement would be payable prior to the six-month
anniversary of Executive’s separation from service, such payment shall not be
made to Executive until the earlier of the six month anniversary of Executive’s
separation from service or Executive’s death and will be accumulated and paid on
the first day of the seventh month following the date of separation from
service. In addition, each payment of nonqualified deferred compensation, within
the meaning of Section 409A of the Code, which is conditioned upon Executive’s
execution of a release and which is to be paid or provided during a designated
period that begins in one taxable year and ends in a second taxable year, shall
be paid or provided in the later of the two taxable years. Any reimbursement
payable to Executive pursuant to this Agreement or otherwise shall be
conditioned on the submission by Executive of all expense reports reasonably
required by the Company under any applicable expense reimbursement policy, and
shall be paid to Executive within 30 days following receipt of such expense
reports, but in no event later than the last day of the calendar year following
the calendar year in which Executive incurred the reimbursable expense. Any
amount of expenses eligible for reimbursement, or in-kind benefit provided,
during a calendar year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefit to be provided, during any other calendar
year. The right to any reimbursement or in-kind benefit pursuant to this
Agreement or otherwise shall not be subject to liquidation or exchange for any
other benefit.


(h) Amendment. No amendment or modification of the terms of this Agreement shall
be binding upon either of the parties hereto unless reduced to writing and
signed by each of the parties hereto.


(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original.


(j) Successors. This Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective heirs, representatives and
successors.


(k) Notices. Notices required under this Agreement shall be in writing and sent
by registered U.S. mail, return receipt requested, and email to the following
addresses or to such other address as the party being notified may have
previously furnished to the other by written notice:


If to the Company:
PulteGroup, Inc.
Attention: Executive Vice President, Chief Legal Officer
3350 Peachtree Road NE, Suite 150
Atlanta, Georgia 30326


If to Executive:
At the most recent address on file with the Company




(l) Headings. The headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of any provision of
this Agreement.









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name on its behalf, all as of the
date first above written.




 
 
PulteGroup, Inc.
 
 
 
 
 
 
 
 
By:
/s/ Patrick J. O’Leary
 
 
 
Patrick J. O’Leary
 
 
 
Title:
Chairman of the Compensation and Management Development
 
 
 
 
Committee of the Board of Directors
 






 
 
/s/ Richard J. Dugas, Jr.
 
 
Richard J. Dugas, Jr.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    





--------------------------------------------------------------------------------





EXHIBIT A
SUPPLEMENTAL RELEASE
Richard J. Dugas, Jr. (“Executive”) and PulteGroup, Inc., a Michigan
corporation, hereby enter into this Supplemental Release (“Release”) in
accordance with the Transition Agreement between PulteGroup, Inc. and the
Executive, dated as of September 8, 2016 (the “Agreement”). The term “Company”
means and includes PulteGroup, Inc., its successors, assigns, parents,
subsidiaries, divisions and/or affiliates (whether incorporated or
unincorporated), all of its related entities, and all of the past and present
directors, officers, trustees, agents and employees of each.
Capitalized terms not expressly defined in this Release shall have the meanings
set forth in the Agreement:
1.    In exchange for and in consideration of all the benefits set forth in
Section 2(b), Executive hereby fully and forever releases the Company from any
and all actions or claims for personal or monetary relief by Executive, known or
unknown, foreseen or unforeseen, arising out of Executive’s employment with the
Company or the termination of Executive’s employment with the Company,
including, but not limited to, any claims and actions for or in tort, contract,
discrimination, wrongful discharge, and/or arising under Title VII of the Civil
Rights Act of 1964, the Older Workers Benefits Protection Act, the Age
Discrimination in Employment Act of 1967 (as amended), the Americans with
Disabilities Act, the Worker Adjustment and Retraining Notification Act, and any
other federal, state, or local statutes, law or rules, or any types of damages,
wages, costs, or relief otherwise available to Executive. Executive agrees that,
except as set forth herein, Executive is giving up the right to pursue any
administrative and legal claims against the Company. This provision does not
release claims for: a) compensation for illness or injury or medical expenses
under any workers’ compensation statute; b) health benefits under any law or
policy or plan currently maintained by the Company that provides for health
insurance continuation or conversion rights; or c) any claim that cannot be
waived or released by private agreement.
Nothing in this Release shall be construed to prohibit Executive from filing a
charge with or participating in any investigation or proceeding conducted by the
Equal Employment Opportunity Commission, National Labor Relations Board, or
comparable state or local agency. Notwithstanding the foregoing paragraph,
Executive agrees to waive any right to recover monetary damages in any charge,
complaint or lawsuit against the Company filed by Executive or by anyone else on
Executive’s behalf.
In exchange for and in consideration of all the benefits set forth in Section
2(b), Executive hereby fully and forever releases the Company (as well as the
fiduciaries and administrators of any employee benefit plans (the “Plans”)
sponsored by the Company), from any and all actions or claims for personal or
monetary relief by Executive, known or unknown, foreseen or unforeseen, that
stem from or are related to the administration of the Plans and arising under
ERISA, 29 U.S.C. §§ 1001-1461. Executive agrees that this release of claims
specifically includes any and all claims that might be brought in an individual
or derivative capacity on behalf of the Plans under 29 U.S.C. §§ 1132(a)(2), as
well as any claims for “other appropriate equitable relief” under 29 U.S.C. §§
1132(a)(3). This release does not apply to any claims under 29 U.S.C. §§
1132(a)(1)(B) for benefits accrued under any Plan but unpaid as of the date of
this Agreement, which remain subject to and governed by the terms and conditions
of the Plans.
Executive also agrees that: (a) Executive has been properly paid for all hours
worked; (b) Executive has not suffered any on the job injury for which Executive
have not already filed a claim; and





--------------------------------------------------------------------------------





(c) Executive has been properly provided any leaves of absence because of
Executive’s health condition or a family member’s health condition.
Executive has twenty-one (21) days from the Separation Date to consider whether
to sign this Release. In the event Executive signs this Release, Executive has
an additional period of seven (7) days from the execution date in which to
revoke this Release in writing. This Release does not become effective or
enforceable until this revocation period has expired. Except with respect to the
payment, if any, of the 2016 annual bonus, no payments will be made to Executive
or on Executive’s behalf under Section 2(b) of the Agreement until this
revocation period has expired. If the Supplemental Release does not become
effective, the Executive shall promptly return (but in any event no later than
60 days following the Separation Date), the gross amount of the 2016 annual
bonus to the Company and the Executive hereby agrees that the Company may deduct
any portion of the 2016 annual bonus that remains unpaid from any amounts due
from the Company to the Executive to the maximum extent permitted by applicable
law. Executive is advised to consult an attorney prior to executing this
Release. Executive understands that Executive is not waiving any claims that
arise in the future. Executive acknowledges that the consideration paid pursuant
to the Agreement is more than Executive would have otherwise been legally
entitled to receive and that such consideration is adequate consideration for
the agreements and covenants contained herein.
Executive understands that nothing in this Release is intended to interfere with
or deter (i) Executive’s right to challenge the above waiver of an Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”) claim or state
law age discrimination claim as not knowing or voluntary, or (ii) Executive’s
right to file an ADEA charge or ADEA complaint or state law age discrimination
complaint or charge with the Equal Employment Opportunity Commission or any
state discrimination agency or commission as a result of the above release not
being knowing or voluntary, or (iii) Executive’s right to participate in any
investigation or proceeding conducted by those agencies. Further, Executive
understands that (x) nothing in this Release would require Executive to tender
back the money received under the Agreement if Executive seeks to challenge the
validity of the above ADEA or state law age discrimination waiver, (y) Executive
does not agree to ratify any ADEA or state law age discrimination waiver that
fails to comply with the Older Workers Benefit Protection Act (“OWBPA”) by
retaining the money received under the Agreement, and (z) nothing in this
Release is intended to require the payment of damages, attorneys’ fees or costs
to the Company should Executive challenge the waiver of an ADEA or state law age
discrimination claim or file an ADEA or state law age discrimination claim,
except as authorized by federal or state law.
2.    Executive represents and warrants that Executive has the sole right and
exclusive authority to execute this Release; that Executive has not sold,
signed, transferred, conveyed or otherwise disposed of any claim or demand
relating to any matter covered in the Agreement or this Release; that the
provisions of this Release shall be binding upon Executive and Executive’s
heirs, executors, administrators and other legal representatives; that Executive
has not relied upon any promise or representation that is not contained within
the Agreement or this Release; and that the obligations imposed upon Executive
in this Release shall not prevent Executive from earning a satisfactory
livelihood. If any provision of this Release shall be held invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and shall not in any manner affect or render invalid or unenforceable
any other provision of the Agreement or this Release and the Agreement and this
Release shall be carried out as if any such invalid or unenforceable provision
were not contained herein.





--------------------------------------------------------------------------------





THE PARTIES STATE THAT THEY HAVE READ THE FOREGOING, THAT THEY UNDERSTAND EACH
OF ITS TERMS, AND THAT THEY SIGN BELOW INTENDING TO BE BOUND HERETO.


 
 
PulteGroup, Inc.
 
 
 
 
 
 
 
 
By:
 
 
 
 
Patrick J. O’Leary
 
 
 
Title:
Chairman of the Compensation and Management Development
 
 
 
 
Committee of the Board of Directors
 






 
 
 
 
 
Richard J. Dugas, Jr.












